Order                                                                            Michigan Supreme Court
                                                                                       Lansing, Michigan

  May 6, 2016                                                                            Robert P. Young, Jr.,
                                                                                                    Chief Justice

                                                                                          Stephen J. Markman
  153609(3)                                                                                    Brian K. Zahra
                                                                                       Bridget M. McCormack
                                                                                             David F. Viviano
                                                                                         Richard H. Bernstein
  JOSEPH CONSTANT,                                                                             Joan L. Larsen,
                                                                                                         Justices
           Plaintiff,
                                                              SC: 153609
  v                                                           AGC: 1770-15

  ATTORNEY GRIEVANCE COMMISSION,
             Defendant.
  ________________________________________/

         On order of the Chief Justice, plaintiff’s motion for leave to file a complaint for
  superintending control in excess of the page limit restriction is GRANTED. The 77-page
  complaint submitted on April 26, 2016, is accepted for filing.




                      I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                foregoing is a true and complete copy of the order entered at the direction of the Court.
                                May 6, 2016